NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                      _____________
                                       No. 18-1832
                                      ____________
                            UNITED STATES OF AMERICA
                                             v.
                            CHRISTOPHER JOHN KALISZ,
                                                                  Appellant



                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (District Court No.: 5-17-cr-00345-001)
                     District Judge: Honorable Joseph F. Leeson, Jr.




                               (Opinion filed April 3, 2019)


            Before: HARDIMAN, SCIRICA and RENDELL Circuit Judges
                                       ___________
                                      O P I N I O N*
                                      ___________
RENDELL, Circuit Judge:

       Appellant, Christopher John Kalisz, pled guilty to failing to register as a sex

offender. He was sentenced to sixteen months in prison followed by five years of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
supervised release. On appeal, Kalisz argues that his sentence was procedurally

unreasonable. Finding no error, we will affirm the District Court’s sentencing order.

                                               I.
       Kalisz pled guilty to forcible touching in New York, a conviction that required

him to register as a sex offender. While still in New York, he was charged with failing to

register three times. Kalisz pled guilty to the first two offenses, with one resulting in a

six month prison sentence, and the third offense was still pending at the time of the

District Court’s ruling.

       An employment agency in Allentown, PA notified the U.S. Marshals Service that

Kalisz, who was an employee, may be an unregistered sex offender. The agency reported

that he had listed a Pennsylvania home address on his employment application. After an

investigation, the Marshals Service determined that Kalisz had left New York, moved to

Pennsylvania, and obtained a Pennsylvania driver’s license. Through the Pennsylvania

State Police, the Marshals Service also discovered that Kalisz had never registered as a

sex offender in Pennsylvania, as required by 18 U.S.C. § 2250(a). U.S. Marshals arrested

Kalisz, and he pled guilty to violating that statute.

       The District Court determined the guideline sentencing range for Kalisz to be ten

to sixteen months, which was based on an offense level of ten and a criminal history

category of three. Kalisz requested a downward variance for his sentence because, he

argued, his major depressive disorder contributed to his failing to register as a sex

offender. Before sentencing, the District Court ordered a psychiatric, psychological, and


                                               2
substance abuse evaluation of Kalisz. Dr. Jeffrey E. Summerton performed the

evaluation and reported his findings to the Court, confirming Kalisz’s diagnosis of major

depressive disorder.

       After hearing the parties’ arguments and considering Dr. Summerton’s report, the

District Court denied Kalisz’s request for a downward variance and sentenced Kalisz to

sixteen months in prison with a supervised release period of five years. Although it

recognized Kalisz’s diagnosis of major depressive disorder, the Court found the record

did not “show that this disorder caused [Kalisz] to be unable to comply with [his]

registration requirements.” A. 77. In doing so, the Court stated:

       [T]here’s no evidence or opinion testimony from [Kalisz’s] treating
       physician or mental health professionals that suggests that [his] conduct in
       failing to register is a product of that depression, and without that kind of
       evidence I have only mere allegations that [Kalisz’s] mental health
       treatment explains [his] conduct, but allegations alone don’t justify the
       variance that [Kalisz is] requesting.
Id. Further, the District Court found that the nature of the offense and Kalisz’s prior

history of failing to comply with his legal obligations “justif[ied] a substantial sentence.”

A. 77. This appeal followed.

                                             II.
       The District Court had jurisdiction under 18 U.S.C. § 3231, and we have

jurisdiction under 18 U.S.C. § 3742(a). We review procedural errors in district court

sentencings for abuse of discretion. See Gall v. United States, 552 U.S. 38, 46 (2007).

Our review “is limited to determining whether [the sentencing orders] are reasonable.”

Id.

                                              3
                                             III.
       On appeal, Kalisz urges that the sentencing order issued by the District Court is

procedurally unreasonable because the District Court failed to address the defense’s

arguments during the sentencing proceedings. Specifically, he argues: first, the District

Court ignored the argument that Kalisz’s depression is relevant to understanding his

history, characteristics, and prior record; second, the District Court misconstrued the

argument that Kalisz’s depression and alcohol abuse contributed to the current offense;

and third, the District Court erred in concluding that the defense’s arguments regarding

Kalisz’s depression and alcohol abuse were “mere allegations.”

       We have instructed district courts to follow a three-step process at sentencing. See

United States v. Fisher, 502 F.3d 293, 307–08 (3d Cir. 2007) (quoting United States v.

Gunter, 462 F.3d 237, 247 (3d Cir. 2006)). They must (1) calculate the applicable

Guidelines range; (2) rule on all motions for a departure, with an explanation of how the

granted departure affects the calculation; and (3), after allowing for party argument,

consider all §3553(a) factors and determine an appropriate sentence, which may vary

upwards or downwards from the Guidelines range. See id. at 308. When reviewing

whether a district court properly conducted the third step, “we apply a deferential

standard, the trial court being in the best position to determine the appropriate sentence in

light of the particular circumstances of the case.” United States v. Hankerson, 496 F.3d
303, 308 (3d Cir. 2007) (internal quotation marks omitted) (quoting United States v.

Cooper, 437 F.3d 324, 330 (3d Cir. 2006)). In order for a district court’s sentence to be

deemed procedurally reasonable, the record must show that the district court

                                              4
meaningfully considered the § 3553(a) factors; however, it does not need to make explicit

findings on every individual factor as long as the record reflects that the district court

considered all of them. See United States v. Lessner, 498 F.3d 185, 203 (3d Cir. 2007).

Moreover, the district court only needs to set forth enough to show it “‘has considered the

parties’ arguments and has a reasoned basis for exercising [its] own legal decision

making authority.’” Id. (quoting Rita v. United States, 551 U.S. 338, 356 (2007)). The

district court need not consider clearly meritless arguments. See id. Lastly, the party

challenging the sentence “has the burden of demonstrating unreasonableness.” United

States v. Tomko, 562 F.3d 558, 567 (3d Cir. 2009) (en banc).

       We disagree with Kalisz’s first claim that the District Court ignored his argument

that his depression is relevant to understanding his history, characteristics, and prior

record. The District Court acknowledged Kalisz’s history of depression, diagnosis of

major depressive disorder, and Dr. Summerton’s report. However, the District Court

found that Kalisz did not present evidence or opinion testimony that showed how his

depression was relevant to his conduct. Instead, the Court noted Kalisz’s previous

“failure[s] to comply with [his] legal obligations,” including his repeated failures to

register in New York and his failed compliance with “the conditions of [his] supervised

release.” A. 77–78. The Court determined “[Kalisz’s] conduct suggest[ed] a persistent

disregard for [his] legal obligations.” A. 78. As mentioned above, a district court only

needs to show it has considered the parties’ arguments and has a reasoned basis for its

decision. Here, the District Court showed it considered the relevance of Kalisz’s


                                              5
depression in regard to his history, characteristics, and prior record and had a reasoned

basis for denying Kalisz’s variance request.

       We also disagree with Kalisz’s claim that the District Court misconstrued his

argument that his depression and alcohol abuse contributed to the current offense.

Kalisz’s argument below was simple: Kalisz deserved leniency because his depression

and alcoholism contributed to a spiraling failure to meet many obligations, including

those underlying this prosecution. The District Court acknowledged Kalisz’s diagnosis

of major depressive disorder and his positive response to recent treatment and found it

did not justify a variance. The District Court also considered Kalisz’s alcohol problems

and included requirements that he refrain from alcohol and participate in an alcohol

treatment program as part of his sentence. Thus, the District Court did not misconstrue

Kalisz’s argument.

       Finally, we disagree with Kalisz’s claim that the District Court erred by

concluding that his arguments were “mere allegations.” We recognize that Kalisz’s

counsel made an argument that Kalisz’s major depressive disorder and alcohol abuse

contributed to his failure to register; however, Dr. Summerton’s report merely describes

those problems and lists recommended treatment options. The report does not make any

specific findings that they caused or contributed to his failure to register. Because the

record does not contain support for Kalisz’s assertions, the District Court acted

reasonably when describing his arguments as “mere allegations.”




                                               6
                                              IV.
         For the foregoing reasons, we will affirm the sentencing order of the District

Court.




                                               7